 PERSONAL PRODUCTS CORPORATION393in the Stark Industrial Area in Charleston County, both in SouthCarolina.[Text of Direction of Elections omitted from publication.]CHAIRMAN LEEDOM and MEMBERMURDOCKtook no partintheconsideration of the above Decision and Direction of Elections.Personal Products CorporationandTextileWorkers Union ofAmerica,AFL-CIO,Petitioner.Case No. 13-RC-3761. July 31,1956SECOND SUPPLEMENTAL DECISION ANDCERTIFICATION OF REPRESENTATIVESOn May 27,1954, the Board issued a Decision and Direction of Elec-tion, to be held at a time to be determined by the Regional Director.Thereafter, on August 9,1954, the Board amended the Direction to pro-vide that the election be held on or after August 25.The election,which was held on August 25,1954, showed that out of 112 valid votes,58 were cast for Petitioner (Textile Workers Union of America, CIO),53 for Intervenor (United Textile Workers of America, AFL), 1 forno union, and 17 were challenged, 8 by the Petitioner and 9 by theBoard.As the challenges were sufficient in number to affect the resultsof the election, the Regional Director made an investigation and filedhis report on objections and challenges on July 6, 1955.As to the 8challenges by Petitioner, he recommended that all 8 be overruled.Asto the remaining 9, the report divided these into 2 groups, the first deal-ing with a group of 3 mechanics,' the second with a group of 6alleged layoffs.2As to the first group, he recommended that the chal-lenge to 2 of the mechanics should be sustained and that the challengeto the remaining 1 be unresolved until the disposition of the then pend-ing unfair labor practice case.As to the six layoffs, he recommendedthat the challenges be overruled.The Employer excepted to theserecommendations.In its Supplemental Decision,' the Board adopted the recommenda-tion overruling the challenges made by Petitioner to eight ballots anddirected that these be opened and counted.As to the group of nine, theBoard postponed consideration of these ballots pending investigationof. the complaint case.'Whiteside,Schlentz,and Hensley.2 Slepicki,Santarelli,gasper, gringas, Lewandowski,and Fryer.8114 NLRB 959.116 NLRB No. 47. 394DECISIONS OF NATIONAL LABOR RELATIONS BOARD.Under the revised tally, following the openilig of the eight ballots,the results of the election were as follows :Eligible voters--------------------------------------------- 123Votes for Petitioner-----------------------------------------58Votes for Intervenor---------------------------------------- 61Votes against any union-------------------------------------1Valid votes counted----------------------------------------- 120Unopened ballots-------------------------------------------9tion, it becomes necessary for the Board to pass upon the recommenda-tion of the Regional Director as to the nine unopened ballots.The Group of Three MechanicsAs indicated in the Regional Director's report, the Petitioner hadtaken the position that of this group only one was eligible to vote, onthe ground that the Employer had discriminatorily failed to rehire himafter the strike.The Regional Director therefore recommended thatthe challenges to two of this group should be sustained and that thechallenge to the third should await the disposition of the unfairlabor practice case.No exceptions were taken by the Petitioner tothis recommendation.As the charges have subsequently been dis-missed 4 and as there appears to be no basis for a finding that the thirdmember of this group was otherwise eligible, it seems clear that allthree challenges should now be sustained.The Group of Six LayoffsThese employees had worked for the Employer and had participatedin the strike which terminated in November 1953, but were not recalledat the end of the strike.The investigation revealed that in February1954 they were hired as temporary employees 5 for a specific projectand thattheyworked from 3 to 5 weeks; 6 that after the terminationof their temporary employment variousforemen made certain state-ments to them indicating that they would be recalled to work if theCompany obtained another order; 7 that none had received a dis-charge notice; that the personnel director contacted a number of themand asked them to come to work but that this recall was canceled;that 1 was told she would be put on a list of people to be called when4Dismissed by the Regional Directoron April 24,1956.5 The hiring slip of each employee stated it was clearly understood that "I am beinghired as a temporary employee. . . .9 Slepicki and Santarelli worked from February 8 to March 13 and 15, respectively ;Kasper andKringas fromFebruary9 to March 15; Lewandowski and Fryer from February22 to March15.Allof them worked again for 2 days on March 22 or 23.7 The following statements were allegedly made by foremen*that Slepicki would be re-called if the Company got another order;that the next time Kringas would be called, itwould be permanent,that Kasper would be called back as soon as there was an opening ;and that Fryer and Santarelli would be called again when they needed more girls. PERSONAL PRODUCTS CORPORATION395there was an opening and that she received her claim for hospitaliza-tion subsequent to her termination; and that the personnel directorspoke to 5 out of the 6 employees informing them of the coming elec-tion in August 1944 and told a number of them that they were eligi-ble to vote 8 and that letters were sent to these employees explainingthe election.On these facts, the Regional Director found that the employees hadreasonable expectancy of further employment and that the challengesto their ballots should be overruled.The Employer excepted to the Regional Director's recommendationon the ground that, as conceded in the report, these employees werehired on a purely temporary basis for 3 weeks; that none worked formore than 5 weeks; and that their only expectancy for future em-ployment, based on statements as detailed in the report, was that ifand when additional orders came in, they might be recalled.We find merit in the Employer's exceptions.Although the Re-gional Director is correct in his finding that the Board considers thefactor of reasonable expectancy of reemployment in determiningeligibility,' such test is not applied to employees temporarily hiredfor a special project with no evidence that they would be recalled aspermanent workers.1°That these employees were hired as purelytemporary workers seems clear.While it is true that a number ofthem worked for 2 weeks beyond the stated period on their hiringslips, this did not, in our opinion, convert their temporary employ-ment into a more permanent status.Nor do we find that the state-ments allegedly made by foremen concerning their possible recallcan be interpreted as meaning anything more than that they mightbe rehired at some indefinite and unpredictable time.We find, on thebasis of the foregoing, particularly the fact that these employees werehired as temporary workers for only a few weeks, that on the eligi-bility date they had no reasonable expectancy of future employmentsuch as would have entitled them to vote under established Board prin-ciples.We shall therefore sustain the challenges to the ballots of thesesix employees."As it appears that the Intervenor has won the election and that thePetitioner has lost, we shall now consider the Petitioner's objectionsto the election.s These statements were as follows:three of the girls were told they were eligible tovote ; a fourth was told she might be eligible;the fifth was told to come to the electionand vote.The sixth was visited by the personnel director at home but was not in.0 SeeWhiting Corporation,99 NLRB 117, 123.10United States Rubber Company,86 NLRB 338, 340.11 Following the dismissal of the unfair labor practice cases by the Regional Director,Petitioner filed a motion with the Board for leave to present additional evidence concern-ing the six laidoff employees.The Employer and the Intervenor opposed.We find that,as the motion appears on its face to make an offer of proof concerning facts subsequent tothe eligibility date, the motion is untimely,and it is therefore denied.N. L. R. B. v.Tower Company,329 U. S. 324;Shoreline Enterprises of America,et at.,114 NLRB 716. 396DECISIONSOF NATIONAL,LABOR RELATIONS BOARDThe ObjectionsFollowing a strike which terminated in November 1953, the Peti-tionerfiled the instant petition for representation on January 21, 1954.The next day, January 22, the notice of hearing was issued. On thesameday the Employer recognized the Intervenor, and on January29, 1954, the Employer and Intervenor executed a contractcontaininga union-shop provision.The Board's Directionof Election issuedMay 27,1954. On July 28,1954, the Petitioner filed 8 (a) (1) and (3)charges against the Employer12and8 (b) (1) (A) and (2)againstthe Intervenor."On August 9, 1954, the Board issued its AmendedDirection of Election, setting the election for August 25.On August23, the Petitioner signed a waiver of the charges in the above com-plaint cases as a basisfor objecting to the election.The election washeld on August 25, with inconclusiveresults.Thereafter ' the Peti-tioner filed amended charges in the above complaint cases.14On July5, 1955, the Regional Director issued his report on challenges and ob-jections to the election held August 25, 1954.On November 10, 1955,the Board issued its Supplemental Order and Direction.On April 13,1956, the Petitioner filed new charges against the Employer 15 and onApril 19 against the Intervenor.16On April 24, 1956, theRegionalDirectordismissedall charges in all the foregoing complaint cases.The Petitioner cites 18 objections to the conduct of the election.These are summarized by the Regional Director as follows : executionand enforcement of the contract of January 29, 1954; illegalassist-ance to the Intervenor from January 29 to the date of theelection;discriminatory treatment of members of Petitioner; electioneering atentranceto plant in votingareabefore polls opened; the Employer'srefusal tomeetwith Petitioner; statements by agents of Employerthat the plant would be moved if the Petitioner won the election; fail-ure toincludenamesof employees on the eligibility list after they at-tendeda meeting ofPetitioner;and announcementof a wageincreaseby Intervenor restoring certain rights to recalled strikers.In his report, the Regional Director considered only thoseacts notwaived occurring between August 9, 1954, the date of the Board'samended Order of Election, and the date of election, August 25, inaccordancewith Board policy not to consider objectionsbased onactswhich occurred prior to the Direction of Election.1712 Case No.13-CA-1789 (not reported in printed volumes of Board Decisions andOrders).is Case No.13-CB-341 (not reported in printedvolumes ofBoard Decisions and Orders).14 Amended charges were filed September24, 1954, November12, 1954, and May 16, 1955.16 Case No. 13-CA-2216,charging violations of 8 (a) (1), (2), (3), and(5) (not re-ported in printed volumes of Board Decisions and Orders).1e Case No 13-CB-445, charging violations of 8 (b)(1) (A), and (2) (not reported inprinted volumes of Board Decisions and Orders).17 See F. W.WoolworthCo., 109NLRB 1446. PERSONAL PRODUCTS CORPORATION397Petitioner urges in its exceptions that it specifically waived onlythose acts alleged as unfair labor practices in the complaint caseswhich occurred prior to the issuance of the notice of hearing, January22, 1951, and did not waive any acts occurring after that date, and thattherefore the Regional Director committed error in consideringAugust 9 as the cutoff date.We find no merit in this contention. TheBoard's policy of considering the date of the Direction of Election,or in this case the date of the Amended Order of Election, as the cutoffdate was clearly enunciated in theWoolworthcase,supra,and there-fore governs the facts herein, the specific waiver of Petitioner not-withstanding.Furthermore, the waiver signed August 23, 1954, spe-cifically states that :.. , the undersigned hereby requests the Regional Director to pro-ceed with the above-captioned representation case, notwithstand-ing the amended charges of unfair labor practices filed in CaseNo. 13-CA-1789.It is therefore clear that the Petitioner must be deemed to have waivedall charges filed prior to the election.Moreover, as stated above, allcharges covering such conduct have been dismissed by the RegionalDirector.Petitioner further contends that even if August 9 rather than Jan-uary 22, 1954, was the cutoff date, the illegal contract of January 29,1954, was being enforced during that period and thus constituted acontinuing violation of the Act.As the Petitioner, when it signedthe waiver on August 23, was fully aware of the enforcement of theillegal contract, and that such enforcement was the subject of the un-fair labor practice charges which it had waived in proceeding with theelection, we find no merit in this contention.Moreover, assuming thatthe enforcement of the illegal contract was a continuing violation,"inasmuch as the Regional Director has dismissed the charges relatingto this conduct, the Board will not normally make a finding in a repre-sentation case which would be inconsistent with the dismissal of theunfair labor practice charges.19In view of the foregoing, the Regional Director properly limitedhimself to the consideration of acts allegedly occurring during August9 to 25. In so doing, the Regional Director made findings on the fol-lowing objections, to which the Petitioner filed exceptions.1.Electioneering by Intervenor's representatives at the entranceto the plant and in the voting area on the morning of the election:18 SeeBowen Products Corporation,113 NLRB 731.19Times Square Stores Corporation,79 NLRB 361, 365; see alsoThe Deeming Company,107 NLRB 1100. 1101;Shipowners' Association of the Pacific Coast,107 NLRB 1508,1509. 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe objection,,alleged that 'representatives of Intervenor electioneeredat the entrance of the plant on the morning of the election and thatthey were present in the voting area before the polls opened.As noevidence was submitted in support of the contention that there waselectioneering outside the plant, and as the Board has held that evenif there was, such electioneering before the polls opened, this wouldnot 'constitute interference absent coercion, we adopt the RegionalDirector's recommendation that this objection be overruled 202.Betting on the election results by supervisors:The investiga-tion disclosed that one supervisor bet sums of money with variousemployees, wagering that Intervenor would win the election; thatthis supervisor has been known to bet with employees on other events;and that in this instance an employee made the offer to bet on theelection and repeated, the offer, which the supervisor accepted.Thenews of the betting, was circulated among various employees thatforemen were taking 'bets on the election and several of them alsoasked such foremen to bet. There is no evidence that foremen solicitedany bets.The Regional Director found that as the betting originatedwith the employees, and in view of the absence of other acts of in-'terference during this 'period and the Board's policy in wageringcases,2' this objection should be overruled.The exceptions urge that, as other acts of interference took placeduring this period, particularly the enforcement of the illegal con-tract of January 29, 1954, the betting incidents should not have beenrejected as grounds for'setting the election aside.We find no meritin this exception, as we find that other acts of alleged interferenceand coercion, such as the alleged illegal contract, either had beenwaived by the Petitioner as grounds for setting the election aside orwere the subject of unfair labor practice charges dismissed by theRegional Director.As the betting incidents under the facts found bythe Regional Director do not by themselves warrant setting the elec-tion aside, we shall adopt the Regional Director's recommendation.Accordingly, as we have sustained the challenges to the nine unopenedballots and the Petitioner's objections to the election, and as the UnitedTextileWorkers of America, AFL-CIO, has secured a majority ofthe valid votes cast, we shall certify it as the bargaining representa-tive of the employees in the appropriate unit.[The Board certified United Textile Workers of America, AFL-CIO, as the designated collective-bargaining representative of allproduction and maintenance employees employed by the Employer20EmersonElectric Company,109 NLRB 149, 15321SeeCalvine Cotton Mills,Inc.,98 NLRB 843, 846 INTERNATIONALBROTHERHOOD OF TEAMSTERS,ETC.399at its Chicago, Illinois, plant, excluding office clerical employees, pro-fessional employees, guards, laboratory inspectors and technicians,cafeteria employees, and supervisors as defined in the Act.]CHAIRMAN LEEDOM and MEMBER MURDOCK took no part in the con-sideration of the above Second Supplemental Decision and Certifi-cation of Representatives.International Brotherhood of Teamsters,Chauffeurs,Warehouse-men & Helpers of America,Local 249, AFL-CIO(LancasterTransportation Company)andElmer Charles Howard.CaseNo. 6-CB-306. August 2,1956DECISION AND ORDEROn April 19, 1956, Trial Examiner Max M. Goldman issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices within the meaning of Section 8 (b) (2) and 8 (b) (1)(A) of the Act and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a brief.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner only insofar as they are consistent withthis decision.1.We agree with the Trial Examiner, based on the facts as foundby him, and supported by the record, that the Respondent violatedSection 8 (b) (2) and 8 (b) (1) (A) by causing the Employer to dis-charge Elmer Charles Howard because of his dual unionism, in viola-ation of Section 8 (a) (3).2.We also find, in agreement with the Trial Examiner, that theRespondent independently violated Section 8 (b) (1) (A) when Stew-ard Broskey told Howard in the presence of other employees thatHoward could not work for the Employer without the approval ofBusiness Agent Schuler because Howard belonged to two unions.The RemedyThe Trial Examiner recommended, in accordance with the principleset forth in thePen and Pencil 1case, that the Respondent deduct from'Pen and Pencil Workers Union, Local19593,AFL,91 NLRB 883.116 NLRB No. 51.